DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 1 in the reply filed on 1/28/2021 is acknowledged.
3.	Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.  Claims 7-10 require “a pressure accumulating unit” (21, 22), a feature exclusive to the unelected embodiment of Species 2 (Figures 4-5).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "the low-pressure-side wheel cylinder" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the high-pressure-side wheel cylinder" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 introduces “two wheel cylinders” (Lines 2-3) and refers to “the high-pressure-side wheel cylinder” (Line 17).  It is unclear if the high-pressure-side wheel cylinder is one of the two wheel cylinders and consequently how many wheel cylinders are required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al (US 2016/0031423).
As per claim 5, Ishida et al discloses a vehicular braking device (Abstract) comprising: 

a first solenoid valve (20) provided between a master cylinder (3) and the upstream part to adjust a differential pressure between a master pressure which is a pressure of the master cylinder and an upstream pressure which is a pressure of the upstream part ([0043]); 
a second solenoid valve (30) provided between the upstream part and one of the wheel cylinders to adjust a pressure of the one wheel cylinder; 
a third solenoid valve (31) provided between the upstream part and the other wheel cylinder to adjust the pressure of the other wheel cylinder; and 
a control part (50) that sets a target value of the pressure of each of the wheel cylinders, and controls the pump, the first solenoid valve, the second solenoid valve, and the third solenoid valve so that the pressure of each wheel cylinder becomes the target value ([0008], [0043]), 
wherein the control part sets a discharge amount of the pump based on a required fluid amount which is an amount of brake fluid required to increase the pressure of the low-pressure-side wheel cylinder among the two wheel cylinders up to the same pressure as the target value of the pressure of the high-pressure-side wheel cylinder ([0008]). 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 2016/0031423) in view of Matsuura et al (US 2013/0057051).
As per claim 6, Ishida et al discloses the vehicular braking device according to claim 5, further comprising: 
a first check valve (20a) connected in parallel with the first solenoid valve to permit the flow of the brake fluid from the master cylinder to the upstream part and prohibit the flow of the brake fluid from the upstream part to the master cylinder; 
a second check valve (30a) connected in parallel to the second solenoid valve to permit the flow of the brake fluid from the wheel cylinder to the upstream part and prohibit the flow of the brake fluid from the upstream part to the wheel cylinder; and 
a third check valve (31a) connected in parallel to the third solenoid valve to permit the flow of the brake fluid from the wheel cylinder to the upstream part and prohibit the flow of the brake fluid from the upstream part to the wheel cylinder.  Ishida et al does not disclose wherein the control part sets a current value provided to the first solenoid valve, which is proportional to the differential pressure, larger than the current value required to adjust the upstream pressure to the same pressure as the pressure of the high-pressure-side wheel cylinder among the two wheel cylinders, based on the required fluid amount. 
Matsuura et al discloses a brake apparatus wherein the control part sets a current value provided to the first solenoid valve, which is proportional to the differential pressure, larger than the current value required to adjust the upstream pressure to the same pressure as the pressure of the high-pressure-side wheel cylinder among the two .
	Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brake systems
Shimizu (US 2014/0257658).
Araki (US 6,219,610).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657